Citation Nr: 9910559	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-41 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1994, from 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was not involved in combat with the enemy.  
His Vietnam service was as a communications specialist.  He 
did not receive any decorations for incidents involving 
combat in Vietnam.

3.  The veteran has not provided credible supporting evidence 
of his claimed inservice stressors.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

The Board notes that the veteran's service personnel records 
indicate that he served in Vietnam first as a tactical 
circuit controller, from July 1971 to January 1972, and later 
as a clerk typist from January to March 1972.  He was awarded 
the usual decorations, none of which were for valor, and 
participated in Undesignated Campaign Number 15 and 
Counteroffensive Campaign Phase VII.  His service medical 
records are negative for any psychiatric treatment in 
Vietnam, or for any complaints regarding a nervous disorder.  
His separation examination, conducted in March 1972 shows no 
complaints or findings regarding any disability.

Records from St. Mary's Medical Center, in Knoxville, 
Tennessee, show the veteran admitted in December 1991.  He 
complained of recurrent spells of some kind.  He gave a 
history of having temporarily lost consciousness when a 
rocket exploded near him in Vietnam.  He stated that he was 
treated by a medic, but stayed in the action, and served over 
a year in Vietnam.  He reported that his job entailed 
gathering intelligence, where he was dropped behind the lines 
in certain areas and he had to meet someplace to be picked 
up.  He stated that it was a constant fear of his that he 
would be killed or that they wouldn't pick him up.  

Records from a Vet Center in Knoxville, Tennessee, dated in 
December 1992, show the veteran diagnosed with PTSD.  No 
information regarding claimed stressors, or the veteran's 
experiences in Vietnam was provided.  

VA outpatient treatment clinic reports, dated from January 
1992 to October 1994, shows the veteran receiving treatment 
for PTSD.  His complaints included nightmares, sleep 
difficulties, dissociative episodes, and anxiety.  His 
diagnosis of PTSD was continued during this period and he was 
also noted to have a somatization disorder.

Records dated in September 1992 show the veteran reporting 
that he is regaining some memories of Vietnam.  He related an 
incident where he saw a small girl burned by napalm, carrying 
a friend to safety then putting him down and leaving, and the 
suicide of an acquaintance in Vietnam.  

Records dated in May 1994 show the veteran distraught over 
the denial of service connection for PTSD due to his 
inability to recall stressor details, particularly the names 
of two friends, one who was tortured and killed and another 
who committed suicide.  The physician noted that psychogenic 
amnesia was part of the criteria in DSM III (R).

Records from the Woodridge Hospital, dated in February 1993, 
show the veteran admitted for symptoms of anxiety, auditory 
and visual hallucinations, and suicidal ideation.  He stated 
that his Vietnam experience involved the top secret transfer 
of information and material between outposts by aircraft.  He 
remembered no specific troublesome events, but described his 
Vietnam experiences as horrible mutilation and destruction.  

He also stated that he had been married just prior to leaving 
for Vietnam, and that he was promptly divorced upon returning 
home for reasons he described as difficulty in adjusting to 
stressors as a result of being in Vietnam.  The Board notes 
that the veteran's claim for service connection, submitted in 
February 1993, shows the veteran reporting this marriage as 
having ended in divorce in March 1980, not shortly after his 
return from Vietnam.  He was diagnosed with PTSD and 
depression not otherwise specified.

In a statement, dated in December 1993, the veteran reported 
that he had two friends in Vietnam, but that he cannot 
remember their names.  He stated that the first of these 
committed suicide and that the veteran was the first to find 
the body.  He stated that his second friend, known as [redacted], 
worked at Monkey Mountain Forward Operations.  He stated that 
in late September or early October [redacted] was missing in 
action.  His body was recovered a few days later and it had 
been dismembered.  

He reported that after [redacted]'s death he felt he had to get 
even.  He stated that in early December 1971 the helicopter 
he was a passenger on was diverted to aid a forward observer.  
During this operation he observed an enemy convoy which was 
attacked by American aircraft.  Prior to the air strike he 
witnessed a small girl playing on one of the vehicles in the 
convoy.  He stated that he has bad dreams and flashbacks of 
the little girl.

The report of a psychiatric evaluation performed by Dr. 
Wolaver, dated in April 1994, shows the veteran reporting 
that he had no memory of his tour in Vietnam, nor of coming 
home.  He stated that post traumatic stress syndrome did not 
come up for a while because he really could not recall what 
had happened to him in the service.  When asked more about 
his PTSD he explained that there were some atrocities which 
happened that he was ashamed of, and that people don't 
understand because it was out of character for him.  The 
examiner noted that he had considerable difficulty even 
explaining this and seemed to prefer not to go into it during 
the interview.

He reported that his highest rank was E-5, and that from what 
he can understand of people telling him, he was in combat for 
nine months.  He stated that he hand delivered much of the 
information needed and was out in the field most of the time.  
The Board notes that the veteran's service personnel records 
indicate that his highest rank was E-4.

The report of a psychological evaluation, conducted in July 
1994 by a licensed counseling psychologist, shows the veteran 
giving a history of serving one year in Vietnam as a courier.  
The examiner stated that during the administration of the 
Rorschach test the veteran relived a gruesome event from 
Vietnam.  He also stated that the veteran was responding to 
treatment and had been able to allow memories from Vietnam to 
emerge within a safe environment.  No details of any 
stressful events which occurred during the veteran's tour in 
Vietnam were provided in this report.

In July 1994 the veteran applied for disability benefits from 
the Prudential Insurance Company.  His attending physician 
supplied a statement to the effect that the veteran had been 
diagnosed with PTSD and that it was recommended that he stop 
working.  The physician attributed the disorder to combat 
exposure in Vietnam.  In August 1994 the Prudential Insurance 
Company denied the claim for benefits, citing its war clause, 
which holds that disability caused by war or act of war is 
not covered.

The Board notes the statement of Dr. Stathcos, staff 
psychiatrist of the Vet Center, dated in August 1995.  He 
stated that he has seen the veteran regularly for several 
years.  He reported that in his opinion the veteran's 
symptoms of PTSD are very severe and without question valid.  
He stated that the veteran's psychogenic amnesia is one of 
his many symptoms, but it is unusually severe.

The Board notes the report of an evaluation by a readjustment 
counseling therapist, dated in April 1996.  The examiner was 
asked to review the entire record and to provide 
clarification regarding the veteran's psychogenic amnesia.  
After a review of the record he noted that the psychological 
documentation concluded that the veteran had PTSD as well as 
a variety of symptoms associated with thought, mood, and 
anxiety disorders.  Of particular note were dissociative 
symptoms suggestive of multiple personality disorder and 
fugue states.  

The veteran had also reported auditory hallucinations, and a 
history of mental illness on his mother's side including 
several who were suicidal and required hospitalization.  The 
veteran believed that he could sense what others were 
thinking and that he reported that his father and daughter 
also have these capabilities.  The record also indicates that 
the veteran's brother is 100 percent service connected for 
PTSD.

The examiner repeated the veteran's claimed stressors, 
detailed earlier in this decision, and noted that his 
psychogenic amnesia is a red herring because the veteran has 
recounted these events with some detail.  He also noted that 
the claimed psychogenic amnesia seems to be somewhat 
selective in that he recalls the stressors and has flashbacks 
while apparently only the names, places, and time frames are 
generally repressed.  He stated that he did not think it 
unreasonable to expect the veteran to supply approximate 
names, dates, and locales in order to verify the stressors he 
claims.

The report of a VA psychiatric evaluation, conducted in 
October 1996, shows the veteran giving a history of being 
involved in a messenger and communications type position 
while in Vietnam.  He reported that he was able to leave a 
few months early because of his anxiety condition, which had 
developed during his tour of duty.  The Board notes that the 
veteran's service medical and personnel records do not 
substantiate this claim.

He reported that he is not able to remember clearly all the 
details of where he was and exactly what happened to him in 
Vietnam.  He stated that his job was to deliver important 
messages to various firebases.  He stated that he would be 
transported via a helicopter and deliver the messages to the 
officers in charge of a given fire base.  He stated he was 
also involved in more complicated electronic communication 
links between the various areas.  

He stated that he could not clearly remember where he was 
stationed when he first arrived in Vietnam.  He recalled that 
his first assignment was that of being told to go out in the 
field and do a body count and bring bodies back into the 
compound.  The examiner noted that his memories seemed to 
pick up a little better from his second assignment which was 
in Danang.

He repeated his account of the friend who was missing in 
action, however, in this retelling the veteran reported that 
he had volunteered to go and look for the friend, and it was 
he who found the mutilated body.  He repeated his account of 
the air strike, however, in this instance he reported that 
there were innocent villagers held captive by the North 
Vietnamese.

In January 1997 the RO forwarded copies of the veteran's 
statements regarding his claimed stressors, and his service 
personnel file to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  A reply was received in March 
1998.  USASCRUR noted that if the veteran were able to 
provide specific combat incidents including the most specific 
date possible, place, type and full names of friends killed 
or wounded in action, more detailed research could be 
accomplished.

USASCRUR enclosed an extract from a chronology of Viet Cong/ 
NVA attacks on the Da Nang base area, where the veteran's 
unit was located.  It was again noted that research 
concerning specific combat incidents and casualties requires 
specific dates, location, names of casualties, and unit 
designations to the company level.  It was further noted that 
Morning Reports, DA Form 1, can be used to verify daily 
personnel actions such as wounded in action, killed in 
action, missing in action, or transfers.

In June 1998 the RO contacted the veteran and requested that 
the veteran provide approximate dates regarding the deaths of 
his two friends in Vietnam, and his claimed injury from a 
rocket explosion.  This request was to facilitate the 
retrieval of morning reports from the veteran's unit in 
Vietnam.  The veteran did not reply to this request.

As noted above, service connection for post traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  The 
medical evidence of record indicates that the veteran has a 
diagnosis of PTSD.  He has not, however, provided credible 
supporting evidence of the claimed inservice stressors.  

He has claimed that he has psychogenic amnesia and is unable 
to remember specifics about the dates and names of people 
involved.  The most recent evaluation has described this 
psychogenic amnesia as selective, in that he claims to 
experience flashbacks and nightmares but cannot remember 
names or dates.  Attempts have been made to verify the 
veteran's claimed stressors through USASCRUR.  The veteran 
has been unable to provide sufficient detail to make these 
efforts successful.  The Board therefore concludes that his 
claim for service connection for PTSD must be denied.  
Despite his clear diagnosis of PTSD, there is no credible 
supporting evidence that his claimed stressors actually 
occurred.


ORDER

Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

